Citation Nr: 0529664	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-14 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1945 to 
November 1947 and from July 1950 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's original 
claim of entitlement to service connection for asbestosis, 
filed in April 2003.  Appeal to the Board was perfected on 
this issue.

In September 2005, the veteran testified in person at a 
hearing before the undersigned Veterans Law Judge of the 
Board, sitting in Montgomery, Alabama.  The hearing 
transcript is of record.

On October 24, 2005, the Board granted the veteran's motion 
to advance his claim on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision on the merits of the asbestosis service connection 
claim can be made.  

The veteran's basic contention is that, while serving in the 
Navy, he was exposed to asbestos aboard various ships.  See 
April 2003 statement associated with informal, original 
service connection claim; Board hearing transcript. 

The Board has reviewed the entire claims folder, and in 
particular, the veteran's service medical records.  These 
records, as well as Forms DD 214 and other service personnel 
records, amply demonstrate lengthy, honorable service in the 
Navy, which included duty aboard various Navy ships.  None of 
these records, however, documents any complaints of, or 
treatment for, any lung problems.  

The record contains various diagnoses for the veteran's 
respiratory disability, including chronic obstructive lung 
disease (COPD) and asbestosis, as well as references to 
emphysema and bronchitis.  Furthermore, the Board 
acknowledges the August 2004 argument of the veteran's 
accredited service representative, which, while not explicit, 
seems to be that the probative value of private medical 
records - namely Dr. Ballard's report - should outweigh the 
negative findings reported by the VA examiner, who reportedly 
is a nurse practitioner, not a medical doctor.  

A remand would provide an opportunity for further development 
on the issue of the possible role of intercurrent 
environmental exposure, post service.  At the Board hearing, 
the veteran testified that, after discharge, he worked in 
air-conditioning and refrigeration maintenance/repair in the 
buildings in a shipyard (but not in ships).  He testified 
that he is unaware of any asbestos exposure during civilian 
employment.  The relevance of the role of post-service 
environmental exposure, if any, could be addressed more fully 
while the case is on remand status. 

Based upon the foregoing, the Board directs the following 
actions:   
  
1.  Schedule the veteran for a 
"respiratory disorders" examination to 
be performed by a medical doctor, 
preferably by a medical doctor 
specializing in pulmonary disorders.  The 
doctor should examine the veteran; obtain 
any appropriate diagnostic testing, such 
as pulmonary function tests and/or lung 
radiology studies; review the veteran's 
medical history as documented in the 
claims file and as revealed during the 
examination, and then issue a written 
report addressing the following: 


The examiner should specify the veteran's 
current diagnoses for any lung disorder 
or disease that is present.  For each 
diagnosis, an opinion should be given as 
to whether it is it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disorder was incurred during the 
veteran's active military service.   The 
examiner should explain the rationale or 
bases for any etiology opinion.  If any 
etiology opinion cannot be stated without 
speculation or conjecture, the examiner 
should so state, and explain why.  
Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.  

2.  Review the entire file, including all 
evidence and information associated with 
the file after the issuance of the March 
2004 Statement of the Case, and then 
readjudicate the claim.  If it is 
determined that a favorable resolution of 
the claim is not in order, then issue a 
Supplemental SOC (SSOC) encompassing all 
lay and medical evidence associated with 
the record after March 2004 and give the 
veteran and his accredited service 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order.  

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


